                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 18-01966-RNO
Kurt Alan Topfer                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-5                  User: BIrving                      Page 1 of 1                          Date Rcvd: Dec 17, 2018
                                      Form ID: pdf010                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 19, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: kurt.topfer@gmail.com Dec 17 2018 19:27:43     Kurt Alan Topfer,    39 Loop Road,
                 Mountaintop, PA 18707-1778
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 19, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 17, 2018 at the address(es) listed below:
              Lisa M. Doran   on behalf of Defendant Evelyne Ruetimann Topfer ldoran@dorananddoran.com
              Lisa M. Doran   on behalf of Creditor Evelyne Ruetimann Topfer ldoran@dorananddoran.com
              Robert P. Sheils, Jr (Trustee)   rsheils@sheilslaw.com, PA41@ecfcbis.com;psheldon@sheilslaw.com
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
                                                                                            TOTAL: 4




        Case 5:18-bk-01966-MJC Doc 37 Filed 12/19/18 Entered 12/20/18 00:48:01                                                Desc
                            Imaged Certificate of Notice Page 1 of 2
                 ,17+(81,7('67$7(6%$1.5837&<&2857
                )257+(0,''/(',675,&72)3(116</9$1,$
   
   ,15(
   
     .857$/$1723)(5                                                         
                                                   &KDSWHU                  
                                                    &DVH1R                 EN512
   
                                              25'(5
         
         8SRQFRQVLGHUDWLRQRIWKH2UGHUHQWHUHGLQWKHFDVHRI(YHO\QH5XHWLPDQQ7RSIHU

   %DQNUXSWF\&DVH1REN512ILOHGWR'RFNHW1RRQ1RYHPEHULWLV

         25'(5('WKDWWKH&RXUWFRQILUPVWKDWWKHDXWRPDWLFVWD\LPSRVHGXSRQWKHILOLQJRI

   .XUW$7RSIHU¶VYROXQWDU\SHWLWLRQGRHVQRWVWD\WKHSRVWSHWLWLRQFODLPRI(YHO\QH5XHWLPDQQ

   7RSIHUDJDLQVW.XUW$7RSIHUIRUSUR[LPDWHGDPDJHVSXQLWLYHGDPDJHVDWWRUQH\¶VIHHVRU

   FRVWVSXUVXDQWWR86& L RIWKH%DQNUXSWF\&RGHDQG

         )857+(525'(5('WKDWDFRS\RIWKLV&RXUW¶V2UGHURI1RYHPEHUILOHGLQ

   &DVH1REN512LVDWWDFKHGKHUHWR




                                                                                                          

   'HFHPEHU




                                                                    2UGHU±%ODQNZLWKRXW3DUWLHV5HYLVHG




Case 5:18-bk-01966-MJC Doc 37 Filed 12/19/18 Entered 12/20/18 00:48:01                                    Desc
                    Imaged Certificate of Notice Page 2 of 2
